Name: 2013/139/EU: Council Decision of 18Ã March 2013 establishing the position to be taken on behalf of the European Union within the International Sugar Council as regards the extension of the International Sugar Agreement 1992
 Type: Decision
 Subject Matter: international trade;  European construction;  beverages and sugar;  international affairs
 Date Published: 2013-03-20

 20.3.2013 EN Official Journal of the European Union L 77/2 COUNCIL DECISION of 18 March 2013 establishing the position to be taken on behalf of the European Union within the International Sugar Council as regards the extension of the International Sugar Agreement 1992 (2013/139/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: The International Sugar Agreement 1992 was concluded by Council Decision 92/580/EEC (1) and entered into force on 1 January 1993 for a period of three years until 31 December 1995. Since then, it has been regularly extended for further periods of two years. It was last extended by decision of the International Sugar Council in June 2011 and remains in force until 31 December 2013. A further extension is in the interest of the Union. The Commission, which represents the Union within the International Sugar Council, should therefore be authorised to vote in favour of such extension, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the International Sugar Council shall be to vote in favour of the extension of the International Sugar Agreement 1992 for a further period of up to two years. The Commission is hereby authorised to express that position within the International Sugar Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 March 2013. For the Council The President S. COVENEY (1) OJ L 379, 23.12.1992, p. 15.